DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of a battery comprising a positive electrode comprising LiNix1Mny1Coz1O2 and carbon nanotubes and an electrolyte solution comprising a nonaqueous solvent, tetravinylsilane and a lithium salt comprising Lithium difluorophosphate (LiPO2F2, LiDFP) in the reply filed on 7-19-2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for carbon nanotubes present in an amount of 0.3-1.2 weight percent of the positive electrode active material layer, does not reasonably provide enablement for any amount present of the carbon nanotubes in the positive electrode layer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Claims 1-2 and 4-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the tetravinylsilane to be present in an amount of 0.050-0.450 weight percent in the electrolyte solution, does not reasonably provide enablement for any amount of the tetravinylsilane.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in [0036].
Claims 1-7 and 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the lithium salt comprising LiFSI, LiDFP or LiBF4, does not reasonably provide enablement for any lithium salt. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in [0031].
Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the lithium salt comprising an amount of 0.01-5 wt% LiFSI or 0.01-1.5 wt% LiDFP or 0.01-1.0 wt% LiBF4 in the electrolyte solution, does not reasonably provide enablement for any lithium salt. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in [0032-0034].
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.          Claim 1 is rejected because the claim should cite “the electrolyte solution comprises a nonaqueous solvent, a lithium salt and an additive comprising tetravinylsilane”.          Claim 4 is rejected because it is unclear what the range amount of the weight percent of carbon nanotubes (A) and the range amount of the weight percent of tetravinylsilane (B).  This makes the claim vague and indefinite.          
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (JP 2018-78103, machine translation) in view of Lim et al. (US 2016/0141618).         Watanabe et al. teaches a battery comprising a positive electrode comprising a positive active material and a conductive additive and an electrolyte comprising 1 M LiPF6 in FEC/EC/EMC/DMC and 0.05 wt% of tetraethenylsilane [tetravinylsilane].  Watanabe et al. teaches that the electrolyte lithium salt can comprise LiPF6, LiBF4, etc. Watanabe et al. teaches that the positive electrode comprises the formula LiaNibCocMndDeO2 where a can be 1, e can equal 0 and f can equal 2.  Wannabe et al. teaches that the conductive additive may include carbon black, graphite, vapor grown carbon fiber and various metal particles. Examples of carbon black include acetylene black, ketjen black, furnace black and channel black wherein they can be added to the active material alone or in combination of 2 or more. The blending ratio of the conductive additive in the active material has a mass ratio of active material: the conductive additive = 1:0.05 to 1:0.5.   Wannabe et al. teaches in battery E2, that the positive electrode comprises LiNi0.5Co0.3Mn0.2O2.        Wannabe al. teaches the claimed invention but does not specifically teach that the positive electrode active material is included in an amount of 96.5-98.8 wt%.         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 96.5-98.8 wt% of the positive electrode active material, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 96.5-98.8 wt% of the positive electrode active material, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).       Wannabe et al. discloses the claimed invention except for specifically teaching that the positive electrode comprises a conductive material mixture of carbon nanotubes and carbon black and an appropriate ratio.        Lim et al. teaches in [0012 and 0014], providing a secondary battery having excellent stability and improved helper characteristics and low temperature characteristics by including a cathode active material and a conductive material mixture in which carbon nanotube is mixed with carbon black.  Lim et al. teaches on page 4, examples, a battery comprising a positive electrode comprising a lithium metal oxide comprising LiNi0.8Co0.1Mn0.1O2 and a mixture of denca black and carbon nanotube as conductive materials. Lim et al. teaches in Example 1 using 0.1 wt% of carbon nanotubes; Example 3 using 0.5 wt% of carbon nanotubes and in Example 4 using 1 wt% of carbon nanotubes.          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use both carbon black [denca black] and carbon nanotubes as conductive materials in the cathode taught by Lim et al. because it is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose.  See In re Kerkhoven, 205 USPQ 1069; In re Susi, 169 USPQ 423.         Lim et al. teaches the claimed invention but does not specifically teach wherein the carbon nanotubes have a BET specific surface area of 100-300 m2/g and that the carbon nanotube unit has an average diameter of 1-30 nm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use carbon nanotubes having a BET specific surface area of 100-300 m2/g and having an average diameter of 1-30 nm, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use carbon nanotubes having a BET specific surface area of 100-300 m2/g and having an average diameter of 1-30 nm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).       It is noted that while Lim et al. does not specifically disclose using carbon nanotubes having a BET specific surface area of 100-300 m2/g and having an average diameter of 1-30 nm, it has been held that the mere fact that a prior art reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious (Merck Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); MPEPE 2122(I)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727